Citation Nr: 1401878	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-31 908	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.  The Veteran died in August 2006 and the appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal has since been transferred to the RO in Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2012, the appellant requested a personal hearing before a Veterans' Law Judge traveling to the RO.  No further action was taken by the RO on this hearing request before certifying the appeal to the Board.  Therefore, a remand to provide her with this hearing is required.  See 38 C.F.R. § 20.700 (2013).

To ensure compliance with due process requirements, this appeal is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the claimant for a Board hearing at the RO in accordance with her request.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

